ORDER
PER CURIAM.
Defendant appeals after he was convicted by a jury of one count of receiving stolen property, § 570.080, RSMo 1986, and one count of altering or removing item numbers, § 570.085, RSMo 1986. The court found Defendant to be a prior offender and sentenced him to a seven-year prison term for receiving stolen property and a concurrent five-year term for altering or removing item numbers. Both sentences were ordered to run consecu*770tively to Defendant’s prior unrelated sentence. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).